Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 1 of 19

 

 

 

 

 

 

 

 

» RECEIVED ‘|
Mail Room
UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA 5 v2 a mz as Cer Korat |
Lee Ul Pict mut ISiTicl O oOMUmMhis
JONATHAN MULLANE, Docket No.
6 Bennett Street
Cambridge, MA 02138
Tel.: (617) 800-6925
hone 1:21-cv-02151
Plaintiff, SSigned To : Walton, R
v. aoe Pate: 8/11/2021 pads 6
nption: FOIA/P
UNITED STATES DEPARTMENT rivacy Act ( I-DECk)

OF JUSTICE,
950 Pennsylvania Avenue NW
Washington, DC 20530

and UNITED STATES SECURITIES BENCH TRIAL REQUESTED
AND EXCHANGE COMMISSION,
100 F Street NE

Washington, DC 20549

Defendants.

 

 

VERIFIED COMPLAINT

COMES NOW Plaintiff Jonathan Mullane (hereinafter, “Plaintiff’), and complaining of
Defendants United States Department of Justice (hereinafter, “DOJ’”) and United States Securities
and Exchange Commission (hereinafter, “SEC”) (collectively, “Defendants”), hereby brings this
action for declaratory and injunctive relief, together with the appropriate monetary damages. As
and for his complaint, Plaintiff avers the following:

PARTIES

1. Plaintiff Jonathan Mullane is a citizen of the United States and of the Commonwealth of

Massachusetts, and permanently resides in that jurisdiction.

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10,2021 | Page 1 of 19
Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 2 of 19

Defendant United States Department of Justice (“DOJ”) is a covered federal “agency”
within the meaning of 5 U.S.C. § 552a.
Defendant United States Securities and Exchange Commission (“SEC”) is a covered
federal “agency” within the meaning of 5 U.S.C. § 552a.

JURISDICTION AND VENUE
This Court has subject-matter jurisdiction over this “federal question” action pursuant to 5
U.S.C. § 552a(g)(1), 28 U.S.C. § 1331, and U.S. Const., Art. II.
Venue is proper in this District pursuant to, inter alia, 5 U.S.C. § 552a(g)(5) and 28 U.S.C.
§ 1391.
The Privacy Act claim asserted herein is timely because: (1) PA claims are subject to
equitable tolling! under federal common law, see. e.g., Chung v. United States DOJ, 357
U.S. App. D.C. 152, 333 F.3d 273 (2003); and (2) under the Discovery Rule, Plaintiff did
not obtain notice of these particular claims until April 2020, i.e., when the defendant
agencies served Plaintiff with certain heavily-redacted FOIA/PA records which first
apprised him of the subject causes of action.

MATERIAL FACTS

Introduction and Background.
In the spring of 2018, during his second year of law school, Plaintiff was employed as a
law clerk intern in the United States Attorney’s Office in Miami, Florida (hereinafter,
“Miami USAO” or “DOJ”). Based on his academic background and prior work experience

in finance, Plaintiff was placed in the Asset Forfeiture Division of that oftice.

 

' The specific Privacy Act claims asserted in the instant proceeding have not been asserted in the FOIA/PA companion
case in the District of Massachusetts, viz, Mullane v, DOJ, et al., 1:19-CV-12379-DJC (D. Mass.), as a direct result of
the district court’s denial of Plaintiff's motion for leave to file a first amended complaint therein.

 

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10, 2021 | Page 2 of 19
10.

11.

12.

13.

14.

Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 3 of 19

Unbeknownst to Plaintiff at the time, Vice.com, a national publication, had previously
published an article entitled “HOW THE FEDS BLEW A CASE AGAINST AN ALLEGED SOUTH
AMERICAN DRUG MONEY LAUNDERER[.]”

The said Vice.com article was extremely critical of the Miami USAO and its employees in
connection with a failed criminal prosecution by that particular Office, viz. United States

yv. Martin Lustgarten Acherman, ef al., Case No. 15-20840-CR-COOKE/TORRES (S.D.

 

Fla.), and discussed therein certain allegations of misconduct and ethical violations of the
Miami USAO.

Coincidentally, Plaintiff's father, E. Peter Mullane, Esq. (“Attorney Mullane”) had served
as lead counsel for the principal defendant in the Lustgarten case, to-wit, Martin Lustgarten
Acherman (“Mr. Lustgarten”’).

Mr. Lustgarten had retained Plaintiffs father to represent him and appear on his behalf in
the Lustgarten matter and, as correctly noted in the above-referenced Vice article, Attorney
Mullane was successful in defending him in that proceeding.

Plaintiff was personally aware of the Lustgarten case at all times relevant hereto, and had
previously assisted defense counsel in that matter by translating non-public documents
from the Swiss government from French to English.

Unbeknownst to Plaintiff at the time he began his Miami USAO internship, Attorney

Mullane had submitted certain filings in the Lustgarten case accusing the Miami USAO

 

and its employees of certain unlawful conduct and unethical behavior.
One of the divisions of the Miami USAO that was involved in the Lustgarten case was the

Asset Forfeiture Division, i.e., the same division in which Plaintiff was employed.

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10,2021 | Page 3 of 19
15.

16.

17.

18.

19.

20.

21.

Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 4 of 19

Throughout Plaintiff's USAO employment in 2018, the Miami USAO Asset Forfeiture
Division was actively involved in the Lustgarten and PDVSA companion cases. This
involvement continued after the criminal phase of the proceeding had ended, and remains
ongoing to-date.

Disclosure of “Abuse” within the Agency.
Plaintiff initially enjoyed working in the Asset Forfeiture Division, and was able to greatly
contribute with his finance background.
However, he questioned the ethical propriety of a decision that his supervisor, former
AUSA Alison W. Lehr (“Lehr”), had made by assigning him to cases which were factually
related to the Lustgarten case and the alleged Venezuelan PDVSA2 money laundering
scheme.
Lehr summarily dismissed Plaintiff's expressed concerns.
Shortly thereafter, Plaintiff inexplicably began being verbally abused by Adrienne Rosen
of the Miami USAO’s Asset Forfeiture Division, a colleague and close friend of former
AUSA Lehr.
In response, Plaintiff followed USAO protocol and complained to Lehr, his direct
supervisor—in writing—about the foregoing verbal abuse.
Instead of properly and appropriately referring the matter to the Human Resources
department of the USAO (something which Plaintiff reasonably expected her to do), Lehr

instead informed him that his written complaint was “Inappropriate[.]”

 

? See, e.g., U.S. Dept. of Justice, “Former Swiss Bank Executive Sentenced to Prison for Role in Billion-Dollar
International Money Laundering Scheme Involving Funds Embezzled from Venezuelan State-Owned Oil Company,”

“Oot 29;,— 2018, Tilips:// WWW, justice, Gow/ Opa’ pr/ lormer-swiss-bank-execulive-sentenced-prison-role-billion-dollar-

int

ernational-money; U.S. Dept. of Justice, “Two Members of Billion-Dollar Venezuelan Money Laundering Scheme

Arrested,” Jul. 25, 2018, fttps://waww Justice.gov/opa/pr/two-members-billion-dollar-venezuelan-money-laundering-
—_——s8cheme-arrested:

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10, 2021 | Page 4 of 19
22.

23.

24.

25.

26.

27.

28.

Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 5 of 19

Lehr misrepresented to Plaintiff that defense counsel would discover Plaintiff's written
complaint “in discovery in asset forfeiture cases” and that such a document could
potentially be used against the Government.

Shortly after Plaintiff began questioning his case assignments, the atmosphere of Plaintiff's
work environment in the Asset Forfeiture Division, which had hitherto been collegial and
respectful, precipitously deteriorated.

Inter alia, the Miami USAO suddenly demanded that Plaintiff “voluntarily” terminate his
internship early.

Retaliation of the Miami USAO and DOJ in Response to Plaintiff's Complaints.
Shortly thereafter, the Miami USAO suddenly and unexpectedly informed Plaintiff that
there was “no more office space” for him, and that he needed to leave the office and
terminate his internship immediately.

However, the foregoing was directly contradicted by statements made by the Miami
USAO’s HR department, which had informed Plaintiff just days earlier that he could
continue his internship through May 2018.

Accordingly, in response, Plaintiff politely informed his Miami USAO supervisor that he
did not wish to resign.

Shortly after he announced his intention to decline the Miami USAO’s request that he
“voluntarily” resign, Plaintiff suddenly received an ex parte telephone call on his personal
cell phone from Venezuelan-born United States District Judge Federico A. Moreno (“Judge
Moreno”) himself. In addition to being a close friend of former United States Attorney

Benjamin G. Greenberg, Judge Moreno’s daughter was also employed by the USAO.

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10,2021 | Page 5 of 19
29.

30.

31.

32.

33.

Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 6 of 19

Coincidentally, Moreno happened to be presiding over a personal civil proceeding relating
to Plaintiff's credit score, and to which Plaintiff was a party.

The Miami USAO knew of this personal litigation pending before Moreno because
Lehr, Plaintiff’s Miami USAO supervisor, was assisting Plaintiff in that matter and
providing him legal advice and guidance in that case.

In a highly-unusual recorded voicemail on Plaintiffs cell phone left by Judge Moreno

himself (i.¢., not a clerk) in that ex parte telephone call, Judge Moreno ordered Plaintiff to

appear before him in federal court the following morning.

On the morning of April 10, 2018, Moreno publicly accused Plaintiff of criminal conduct
and unethical behavior, made inappropriate comments concerning Plaintiffs father
Attorney Mullane, and—without any factual justification—falsely claimed that Plaintiff
had corruptly abused his “status” as a USAO intern by allegedly using his employment to
request a certified copy of a record from a clerk in a civil action pertaining to his credit
score.

However, as this Court is well aware, any member of the public can ask for—and
successfully obtain—a certified copy of the record in any lawsuit. This is true even if he or
she is not even a party to that proceeding. Thus, in reality, there was never any need for
Plaintiff to use deception and/or any other unethical behavior to obtain a certified copy of

such a public record from a clerk.3

 

> See. e.g., ABA Code of Judicial Conduct, Rule 2,9(A)(1) (“When circumstances require it, ex parte communication
for scheduling, administrative, ot emergency purposes, which does not address substantive matters, is permitted”).
Indeed, this includes asking a clerk for a certified copy of the record in an unsealed civil case. There is nothing
remotely unethical about such a request—something which Moreno, an experienced jurist, was obviously well aware

of

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10,2021 | Page 6 of 19
34.

35.

36.

37.

38.

39.

40.

Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 7 of 19

In addition to the foregoing, Moreno publicly defamed and criticized Plaintiff's father and
questioned his competency as an attorney.

Inter alia, Moreno criticized Attorney Mullane for having submitted certain unrelated
filings in a separate civil case in Massachusetts.

Adverse Employment Consequences in Furtherance of Defendants’ Retaliation.
Plaintiff subsequently learned that Judge Moreno’s false accusations of misconduct and
unethical behavior against Plaintiff were “coincidentally” similar to the allegations that his
father, E. Peter Mullane, Esq., had made against the Miami USAO in the Lustgarten case
in court filings.

After Judge Moreno publicly made the foregoing inexplicable and highly-improper false
accusations against Plaintiff in open court on April 10, 2018, Defendants DOJ and SEC
thereupon used those false allegations as an ostensible justification to terminate Plaintiffs
Miami USAO and Miami SEC employment agreements.

The sole purpose of the April 10, 2018 hearing was to intimidate Plaintiff, to pressure him
to resign, and to fraudulently manufacture “good cause” for terminating him from his
USAO and SEC employment.

Indeed, the Miami USAO had specifically requested Judge Moreno’s assistance in helping
them to terminate Plaintiffs federal employment through a telephone call from the Miami

USAO to the judge—a call which had been initiated by acting United States Attorney

 

Benjamin G. Greenberg personally.
Even assuming arguendo that Judge Moreno had the right to report “alleged misconduct”
to Plaintiffs employer, here, it was the United States Attorney himself who (tellingly)

initiated the telephone call to Judge Moreno, not vice versa. Tr. 14:7-13 (THE COURT:

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10,2021 | Page 7 of 19
41.

Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 8 of 19

“Look at that, the father who’s paying for you to go to law school. So that means you know
what ex parte is though you probably misunderstood in Massachusetts, and here, you’re
committing it yourself. All right? So I told the United States Attorney. He called me on
something else.”’).

Further, the entire April 10, 2018 hearing plainly centered around Plaintiffs ongoing
employment dispute with the USAO and SEC. Tr. 4:21-25 (THE COURT: “It is your last
week. It will be your last week and you’ll never be able to work at the U.S. Attorney’s

Office again[.]’”).

Defamatory Disclosures, Misrepresentations, and Information Leaks to National Media

42.

43.

44,

Publications and other Third Parties outside of the USAO and DOJ.

Shortly after the April 10, 2018 hearing, Plaintiff's supervisor, former USAO employee
Alison W. Lehr, deceptively offered to provide Plaintiff additional legal advice on how
best to handle the situation in response to Judge Moreno’s false and defamatory
allegations.*

At this particular point in time, Plaintiff was wholly unaware of Lehr’s involvement, and
had no reason whatsoever to doubt her motives in purportedly seeking to provide him legal
advice in “good faith.”

Amongst other things, Lehr deceptively advised Plaintiff to order a copy of the April 10,
2018 hearing transcript—purportedly in order to help him, and to provide him the

appropriate legal advice.

 

* After litigation relating to this serious matter was initiated in parallel cases, Miami USAO employee Lehr—a licensed
attorney and AUSA who has since been terminated from her USAO employment—assaulted and unlawfully detained
Plaintiff's process server, A criminal complaint was subsequently filed against Lehr in the State of Florida by the
process server,

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10, 2021 | Page 8 of 19
45.

46.

47.

48.

49.

50.

51.

Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 9 of 19

Complying with, and reasonably relying upon, Lehr’s instructions, Plaintiff proceeded to
order and pay for an electronic PDF copy of the April 10, 2018 hearing transcript—all at
Lehr’s behest.

Per Lehr’s request, once Plaintiff finally received a copy of that transcript—which, by this
point in time, was several weeks after the April 10, 2018 hearing—Plaintiff thereupon
immediately emailed Lehr a copy of the transcript.

Plaintiff did so wholly unaware of Lehr’s true, underlying intention of retaliating against
and maliciously harming Plaintiff.

“Coincidentally,” several days after Plaintiff provided Lehr the copy of the transcript which
she had requested, an article appeared in Above the Law, a national online tabloid. That
article, published on April 30, 2018 (.e., exactly 20 days after the April 10, 2018 Moreno
hearing, and only several days after Plaintiff emailed the transcript to Lehr) was entitled
“JUDGE DETONATES PRO SE LAW STUDENT SO HARD I NOW MUST DEFEND A DUMB
KID[.]”

The Above the Law article contained the electronic PDF copy of the April 10, 2018 hearing
transcript itself as a hyperlink next to the article on the tabloid’s website.

Indeed, this was the exact same hearing transcript that Plaintiff had emailed to Lehr at her
USAO email address (Alison.Lehr@usdoj.gov) just days earlier.

Plaintiff found this temporal “coincidence” and timing hard to believe, particularly given
that the transcript was not publicly available on PACER as of April 30, 2018 (i.e., the date
on which the article was published). Additionally, as of that date, no one else had ordered
a copy of the hearing transcript from the court reporter, and there was no other logical

explanation for the related events and unlawful disclosures.

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10,2021 | Page 9 of 19
52.

53.

54.

55.

56.

Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 10 of 19

As of that date of publication of the subject Above the Law article, only Lehr had had a
copy of that particular transcript, and only Lehr could have transmitted the document to
the media (and other third parties) as a practical matter.

Plaintiff later learned that Lehr never intended to usc the copy of the April 10, 2018 hearing
transcript to help him. To the contrary, Lehr sought to embarrass and humiliate Plaintiff in
the press in furtherance of the Miami USAO’s ongoing efforts to retaliate against him.
Instead of using the April 10, 2018 hearing transcript to provide him legal advice—as Lehr
falsely told him she intended to do—Lehr, with the assistance of her USAO colleagues,
used it for other purposes. Indeed, Lehr and her Miami USAO colleagues maliciously
forwarded the electronic PDF file containing the transcript to: (i) Elie Mystal, the former
chief editor of the Above the Law tabloid in New York City, New York; (ii) the Law360
national legal publication; (iii) numerous individuals within the USAO; (iv) SEC
employees such as Lisa T. Roberts; (v) the University of Miami School of Law; (vi) the
Massachusetts Board of Bar Examiners; and (vii) the Florida Board of Bar Examiners.

In order to avoid discovery of their retaliatory actions through FOIA and/or PA requests,
Miami USAO employees, including Lehr, forwarded their work emails to their personal
email addresses. These work emails include, without limitation, an email with a PDF
attachment containing the subject April 10, 2018 hearing transcript.

Once the April 10, 2018 hearing transcript was safely in Miami USAO employee Lehr’s
personal email account, she thereupon transmitted it via email correspondence to third
parties outside of the agency, as previously noted, together with other personal information

regarding Plaintiff and his employment within the agency.

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10, 2021 | Page 10 of 19
Shs

58.

59.

60.

61.

62.

Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 11 of 19

This information included, without limitation, personal information from Plaintiff's PA-
protected personnel file and USAO timesheet.

By way of example only, after Plaintiff emailed the April 10, 2018 hearing transcript to
Lehr’s professional email address (i.e., a confidential message which was made for the sole
purpose of obtaining legal advice from Lehr, a licensed Florida attorney), not only did Lehr
unethically betray Plaintiff's confidence and fail to respect the presumptive confidentiality
of those communications, she thereupon proceeded to forward the April 10, 2018 hearing
transcript to federal prosecutors within the Miami USAO.

Indeed, in one of her email messages, Lehr forwarded the subject transcript—a document
which she knew to contain defamatory and factually-false allegations—to two (2) separate
federal prosecutors and unambiguously requested that they take all “appropriate action”
against Plaintiff.

Another Miami USAO employee also transmitted Plaintiff's PA-protected personnel
records to the Executive Office of United States Attorneys (“EOUSA”) in Washington,
DC, together with the defamatory news articles pertaining to Plaintiff and a copy of the
April 10, 2018 hearing transcript.

These actions were all undertaken and performed solely with a view to further retaliate
against, discredit, intimidate, humiliate, and further impugn Plaintiff's reputation and
character, and to prevent him from ever becoming a member of the legal profession.
After the Miami USAO successfully caused multiple defamatory news articles to be
published vis-a-vis Plaintiff, the Miami USAO employees thereupon “republished” those

same articles and transmitted them to numerous intra-agency colleagues within the DOJ.°

 

> Even publicly-available information, such as newspaper clippings, articles, unsealed court documents, hearing
transcripts, or press releases can constitute a Privacy Act-protected “record.” See Clarkson v. IRS, 678 F.2d 1368,

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10,2021 | Page 11 of 19
Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 12 of 19

63. The said defamatory articles, the April 10, 2018 hearing transcript, and Plaintiffs Privacy
Act-protected employment records were additionally “republished” and transmitted to
third parties outside the USAO and outside the DOJ. These include, without limitation: (i)
Elie Mystal, the former chief editor of the Above the Law tabloid in New York City, New
York; (ii) the Law360 national legal publication; (iii) numerous individuals within the
USAO; (iv) SEC employees such as Lisa T. Roberts; (v) the University of Miami School
of Law; (vi) the Massachusetts Bar; and (vii) the Florida Bar.

Defendants’ Defamatory Statements, Defamatory Performance Evaluations, and
Unauthorized Disclosures to the University of Miami School of Law.

64. Furthermore, the Miami USAO transmitted a defamatory and factually-erroneous
performance evaluation to the University of Miami School of Law.

65. Amongst other things, the Miami USAO falsely represented therein that Plaintiff's legal
writing and research abilities were not “up to par’—notwithstanding the fact that both the
USAO and SEC had reviewed and approved legal writing samples provided by Plaintiff,
and both independently decided to offer Plaintiff employment based upon his legal writing
and research abilities.

66. Quite tellingly, and further evidencing its mala fide motives, the Miami USAQ’s
defamatory performance report of Plaintiff's allegedly “subpar” legal writing skills plainly

had no nexus or connection with any bona fide concerns of “intern misconduct”—nor were

 

1372-73 (11th Cir. 1982) (permitting subsection (e)(7) First Amendment challenge to agency’s maintenance of
newsletters.and_press.releases); Krieger.v_ DOJ, 529.FSupp.2d.29,.5.1.(D.D.C.2008).(permitting-subsection-(e)(7)-
challenge to agency’s maintenance of copies of plaintiffs speech announcements and publicly filed court complaint);
see also OMB Supplementary Guidance, 40 Fed. Reg. at 56,742, https://www.justice.sov/paoverview omb-75-supp
(“Collections of newspaper clippings or other published matter about an individual maintained other than in a
conventional reference library would normally be a system of records.”); ¢f, Gerlich v. DOJ, 659 F. Supp. 2d 1, 12-
16 (D.D.C. 2009) (concluding without discussing that “printouts” of “[i]nternet searches regarding [job| candidates’
political and ideological affiliations” constituted “records”), aff'd in part, rev’d in part & remanded, on other grounds,
711 F.3d 161 (D.C. Cir. 2013). In the case at bar, this “publicly-available information” includes both the defamatory
~ ~~ news articles regarding Plaintiff and the hearing transcript itself.

 

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10,2021 | Page 12 of 19
Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 13 of 19

those defamatory statements even tangentially related to Moreno’s fabricated and illogical
claim of a supposedly unethical ex parte request for a certified copy of the record from his
clerk.

Retaliation through Defendants’ Joint Efforts to Sever Plaintiff’s Entirely-Separate and
Unrelated SEC Employment Agreements.

67. With a view to further retaliate against Plaintiff, the Miami USAO unlawfully secreted,
transmitted, and disseminated PA-protected personnel records to third-party federal
employees outside of the DOJ such as Miami SEC employee Lisa T. Roberts.®

68. These federal employees included, without limitation: (i) Federico A. Moreno of the United
States District Court of the Southern District of Florida; and (ii) Lisa T. Roberts of the
Miami, Florida office of the SEC.

69. All of the personal information transmitted by the Miami USAO directly pertained to
Plaintiff himself, and included inter alia: (i) Plaintiffs DOJ personnel file and timesheet;
(ii) the April 10, 2018 hearing transcript, which Plaintiff had only provided to Lehr in
confidence and in an attorney-client context; the (iii) the subject defamatory news articles,
with the Miami USAO ironically being the actual source of those particular articles.

Retaliation through Defendant DOJ and SEC’s Deliberate Failure to Provide Plaintiff a
“Name-Clearing” Hearing, in Violation of Federal Law; Defendants’ Deliberate
Deprivation of Plaintiff's Constitutional Right to Due Process.

70. ‘For the sole purpose of further retaliating against Plaintiff, both the SEC and USAO

unlawfully deprived Plaintiff of a “name clearing” hearing vis-a-vis their unilateral

termination of his federal employment.

 

° The transmission and sharing of such personal information between federal agencies is actionable under the Privacy
Act of 1974—even in instances where the transmissions are done in good faith. See, e.g., FAA v. Cooper, 566 U.S.
284 (2012) (U.S. Social Security Administration’s disclosure and sharing of personal information to the U.S. Dept. of
Transportation was actionable under the Privacy Act of 1974).

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10, 2021 | Page 13 of 19
71.

72.

73,

74.

75.

76.

77,

78.

79.

Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 14 of 19

Even worse, after Plaintiff reasonably requested to meet with Greenberg to discuss the
retaliation against him by the Miami USAO, Greenberg failed to even respond.
Furthermore—and quite tellingly—Defendant SEC employee Roberts also refused to
discuss the matter with Plaintiff.

The foregoing is not an exhaustive list of the numerous adverse and retaliatory actions
taken by Defendants DOJ and SEC.

In furtherance of the subject retaliation, the Miami SEC even took the extraordinary step
of asking the SEC’s Human Resources division in Washington, DC, to author and transmit
a fraudulent letter to Plaintiff.

Therein, the SEC falsely and deceitfully claimed that it needed to rescind Plaintiff's SEC
employment because Plaintiff had supposedly failed the SEC’s background check.
However, according to subsequently-obtained public records, Plaintiff had, in fact,
successfully passed the SEC’s employee background check.

What is more, the Miami SEC had specifically promised Plaintiff full-time, remunerated
employment in Washington, DC, within the agency if Plaintiff were to agree to first work
as an unpaid summer intern—an offer which Plaintiff gladly accepted.

At all times relevant hereto, Plaintiff reasonably and detrimentally relied upon that promise
of full-time, remunerated employment, and had given up numerous lucrative employment
opportunities in the private sector.

But for Defendants’ promise of full-time, remunerated employment, Plaintiff would not

have agreed to first work as an unpaid intern for either agency.

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10,2021 | Page 14 of 19
80.

Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 15 of 19

Yet, two (2) weeks before the said internship was due to begin, the SEC suddenly informed
Plaintiff that he could no longer work there, and refused to even meet with Plaintiff or to

give him any opportunity to clear his name.’

Retaliation through Defendant DOJ and SEC’s Dissemination and Transmission of False

81.

82.

83.

84.

85.

Allegations of Criminal Conduct to the Massachusetts and Florida Bar.
Additionally, the Miami USAO and its agents further retaliated against Plaintiff by making
false allegations of criminal conduct to both the Massachusetts Board of Bar Examiners
and the Florida Board of Bar Examiners.

As a foreseeable result of the foregoing retaliatory conduct, Plaintiff was subsequently
denied admittance to the bar in both of those states.

These denials were made notwithstanding the fact that Plaintiff: (i) has never been
convicted of any crime whatsoever; (ii) has never been sanctioned by any court; (iii) has
never been afforded any “due-process” hearing at all in connection with this matter; and
(iv) has successfully passed background checks for the USAO, DOJ, FINRA, the
Commonwealth of Massachusetts, and countless other entities.

As a foreseeable consequence of Defendants’ ongoing retaliation, Plaintiff has been
unemployed for the past two (2) years—and unfortunately remains unemployed to-date.
As a foreseeable consequence of Defendants’ ongoing retaliation, Plaintiff has been denied
full-time, remunerated employment within the federal government and within the legal

profession.

 

” Under federal common law, even in cases where the plaintiff does not have any contractual “property interest” in
gainful government employment, a Codd or “name clearing” hearing is nevertheless required pursuant to the Due
Process Clause of U.S. Const., Amend. V. Johnston v. Borders, 724 Fed. App’x 762 (11th Cir. Feb. 9, 2018); Doe v.
U.S. Dep’t of Justice, 753 F.2d 1092 (D.C. Cir. 1985).

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10,2021 | Page 15 of 19
86.

87.

88.

89,

Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 16 of 19

The Miami USAO additionally repeated, “re-published,” and circulated the false
allegations against Plaintiff to the Executive Office of United States Attorneys (“EOUSA”)
in Washington, DC, and to EOUSA’s General Counsel’s Office.

In addition, Miami USAO and Miami SEC employees such as Lehr circulated, transmitted,
and “re-published” defamatory information such as the April 10, 2018 hearing transcript
and certain defamatory news articles (for which those employees were, ironically, the
source) around and within their respective offices and agencies.

The foregoing was also done by Miami SEC employee Roberts, who circulated,
transmitted, and “re-published” all of those records and information to numerous SEC
employees in Miami, Florida, and in Washington, D.C.

Moreover, Roberts also knowingly retaliated against Plaintiff by falsely restating and “re-
publishing” the fabricated allegations of criminal conduct during a telephone call with the
University of Miami School of Law.

COUNT I
Violations of the Privacy Act of 1974, 5 U.S.C. § 552a

Unauthorized Disclosure, Dissemination, and Transmission of Privacy Act-Protected
Information and Records to, inter alia: Federico A. Moreno; Lisa T. Roberts; SEC
employees; Above the Law; Law360; University of Miami; Massachusetts Board of Bar
Examiners; Florida Board of Bar Examiners; and USAO/O. Employees
(Defendants DOJ and SEC)
As further explained hereinabove, the USAO and its agents unlawfully transmitted PA-
protected personal information regarding Plaintiff to numerous third parties outside of the
DOJ. These third parties include, without limitation: Federico A. Moreno of the United
States District Court for the Southern District of Florida; Lisa T. Roberts of the SEC;

national media publications, including without limitation Above the Law and Law360; the

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10,2021 | Page 16 of 19
91.

92.

93.

94.

95.

96.

Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 17 of 19

University of Miami School of Law; the Massachusetts Board of Bar Examiners; and the
Florida Board of Bar Examiners.

The USAO’s transmission of Plaintiff's USAO personnel file and timesheet to the said
third parties was performed: (i) without Plaintiff's written consent; and (ii) without a
watrant.

The transmission of such PA-protected information violated both the PA and Plaintiff’s
constitutional right to due process and a “name clearing” hearing under U.S. Const.,
Amend. V.

The transmission and sharing of such personal information between federal agencies (e.g.,
the DOJ and the federal judiciary) is actionable under the Privacy Act. See, e.g., FAA v.
Cooper, 566 U.S. 284 (2012) (U.S. Social Security Administration’s disclosure of personal
information to the U.S. Dept. of Transportation was actionable under the PA).

In addition, numerous USAO and SEC employees circulated defamatory information such
as the April 10, 2018 hearing transcript and certain defamatory news articles (for which
those employees were the sole source) around and within their respective agencies, and
amongst USAO and SEC personnel.

As a matter of law, all of the subject agency information and records constituted protected
agency records within the meaning of the PA.

The civil remedies provision of the PA provides that, for any “intentional or willful” refusal
or failure to comply with the Act, the defendant agency shall be liable for “actual damages
sustained by the individual as a result of the refusal or failure, but in no case shall a person

entitled to recovery receive less than the sum of $1,000.” 5 U.S.C. § 552a(g)(4)(A).

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10,2021 | Page 17 of 19
(i)

(ii)

(iii)

(iv)

(v)

(vi)
(vii)

Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 18 of 19

REQUEST FOR BENCH TRIAL
Plaintiff hereby requests a bench trial in the instant cause.
PRAYER FOR RELIEF
WITEREFORE, premises considered, Plaintiff prays that this Honorable Court:
Enter judgment in favor of Plaintiff and against Defendants on all counts of the complaint;
Enter a declaratory judgment against Defendants for the Privacy Act violations;
Issue a mandatory injunction and order permanently barring and enjoining Defendants
from engaging in such unlawful conduct;
Award Plaintiff all available monetary damages pursuant to the PA, together with pre- and
post-judgment interests thereon;
Award Plaintiff reasonable costs and attorneys’ fees, should any such expenses be incurred
in this matter;
Expedite the instant cause pursuant to 28 U.S.C. § 1657(a); and

Grant such other relief as the Court may deem just and proper.

At Cambridge, Massachusetts, Respectfully submitted,
This 10th Day of August, 2021
/s/ Jonathan Mullane
JONATHAN MULLANE

30 Donnell Street
Cambridge, MA 02138
Tel.: (617) 800-6925
j-mullane@icloud.com

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10, 2021 | Page 18 of 19
Case 1:21-cv-02151-RBW Document1 Filed 08/11/21 Page 19 of 19

VERIFICATION

COMMONWEALTH OF MASSACHUSETTS, _ )
COUNTY OF MIDDLESEX. ) ss.

I, JONATHAN MULLANE, under oath, hereby state that I have reviewed the within filing,
and, based upon my own personal knowledge, hereby verify and affirm that the allegations
contained therein are true and accurate, and hereby certify that no material facts have been omitted
therefrom.

SUBSCRIBED AND SWORN TO under the pains and penalties of perjury under the laws
of the United States of America this 10th Day of August, 2021.

/s/ Jonathan Mullane
JONATHAN MULLANE

 

Mullane v. DOJ, et al. | Verified Complaint [D.E. 1] | August 10, 2021 | Page 19 of 19
